BY THE COURT.
The board of commissioners have confirmed this claim without suggesting any doubt as to its entire validity. The genuineness of the grant is not disputed, and it appears to have been approved by the departmental assembly. The conditions have been fully complied with, and the premises granted have been the family residence of the grantee from a period prior to the issuing of the grant, and he has continued to cultivate and improve his land down to the present time. A part of his land has been conveyed by him to other parties, and he now asks for a confirmation of his claim to the remainder. A decree to that effect was made by the board of commissioners. A decree must therefore be entered in this court affirming the decision of the board and confirming the claimant’s title to the extent solicited.